Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148351                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  EVIE BAKER,                                                                                       Bridget M. McCormack
           Plaintiff-Appellee,                                                                            David F. Viviano,
                                                                                                                      Justices

  v                                                                 SC: 148351
                                                                    COA: 317788
                                                                    Wayne CC: 12-012979-NH
  LEGACY HHH d/b/a HARPER-HUTZEL
  HOSPITAL, VHS HARPER-HUTZEL
  HOSPITAL, INC. d/b/a HARPER-HUTZEL
  HOSPITAL, LEGACY SHGD d/b/a DETROIT
  MEDICAL CENTER, VHS OF MICHIGAN,
  INC. d/b/a DETROIT MEDICAL CENTER,
  LEGACY DMC d/b/a DETROIT MEDICAL
  CENTER, and MARK L. BURNSTEIN, M.D.,
               Defendants-Appellees,
  and
  O.L. MATTHEWS, M.D., and O.L.
  MATTHEWS, M.D., P.C. d/b/a ANNAPOLIS
  MEDICAL SPECIALTY CENTER,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 12, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 17, 2014
           t0114
                                                                               Clerk